Citation Nr: 1516460	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 14, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 14, 2011 for the assignment of a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active duty service from September 1997 to February 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the RO in Philadelphia, Pennsylvania.

Although the Veteran requested a Board hearing on his VA Form 9, he withdrew the request in writing in July 2013.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The earliest date of a pending claim for service connection for PTSD and for TDIU is September 14, 2011.  

2.  The date of receipt of the claim for service connection for PTSD and for TDIU is later than the date entitlement arose.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 14, 2011 for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2014).

2.  The criteria for an effective date earlier than September 14, 2011 for the assignment of TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD and for the assignment of TDIU.  

The laws and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Here, there is no claim, formal or informal, of entitlement to service connection for PTSD or entitlement to TDIU prior to the September 14, 2011 VA Form 21-526.  The Veteran does not contend that he filed a claim of entitlement to service connection for PTSD or entitlement to TDIU prior to September 14, 2011.  As set out in the notice of disagreement, he asserts that he did not know he could file for disability until his VA counselor advised him of this fact in July 2011.  He argued that the effective date should be January 1, 2011, one month after the initial diagnosis of PTSD in December 2010.  

While the Board understands the Veteran's concern, on these undisputed facts, there is no legal basis for the assignment of an effective date for the award of service connection for PTSD prior to the date of claim-September 14, 2011.  The claim form (VA Form 21-526) filed on that date is the earliest correspondence from the Veteran in the claims file regarding service connection for PTSD or entitlement to TDIU.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal.  

The Board acknowledges that the Veteran's PTSD did not begin on the date the claim was filed.  The initial diagnosis of PTSD was in December 2010; however, the Veteran was seen for anxiety related complaints as early as 2004.  As set out above, the effective date is based on two factors - the date entitlement arose or the date of claim, whichever is later.  

The Board finds that VA treatment records support the Veteran's assertion that he was initially diagnosed with PTSD in December 2010.  However, such records cannot serve as a claim (formal or informal) for service connection.  Generally, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); 38 C.F.R. § 3.155(a).  

VA law provides that, once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  

In this case, there was no prior claim for service connection for PTSD that was either allowed, or disallowed for the reason that the PTSD were not compensable in degree, i.e., the disability was found to be service-connected, but was not of sufficient severity to warrant a compensable rating.  Indeed, there was no prior disallowance of the claim on any basis.

The Veteran's wife has asserted that an effective date of November 2005 is warranted, as that is when the Veteran returned from Iraq.  The Board notes that the Veteran was not discharged from the service until February 2006.  VA disability benefits are not payable to individuals still on active duty.  While VA law permits the assignment of an effective date as of the date following discharge, such an effective date can only be assigned if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  As already discussed, there is no application for service connected compensation for PTSD until September 14, 2011.  

The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement to service connection for PTSD arose prior to the date of the claim, and this assertion is supported by the record; therefore, the date of claim, September 14, 2011, is the later of the two dates and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

While TDIU claims are treated as claims for increased ratings under VA law, in this case, the date of entitlement to TDIU cannot be assigned any earlier than the effective date for service connection for PTSD, as prior to that date, there were no service-connected disabilities.  TDIU is inherently based on service-connected disabilities.  

The Veteran has asserted that, due to the effect of his PTSD, he was incapable of applying for benefits any earlier than he did.  In some circumstances, VA law permits establishing an earlier effective date for pension benefits where the evidence establishes that a physical or mental disability, not due to willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).  However, there is no similar provision regarding disability compensation, which is at issue here.  

The Board acknowledges the Veteran's honorable service and the psychiatric disability he incurred as a result of that service; however, the Board must apply "the law as it exists, and cannot 'extend...benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no authority to grant the benefit sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ('[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress').  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2014).  As there is no legal basis for assignment of any earlier effective date than September 14, 2011, for PTSD or TDIU, the Board finds that the claimed earlier effective dates are not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed above, the facts are not in dispute; instead, resolution of these claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Board acknowledges that the Veteran is receiving disability benefits from the Social Security Administration (SSA) and that the RO has apparently not obtained records from that agency.  In Woods v. Gober, 14 Vet. App. 214 (2000), the United States Court of Appeals for Veterans' Claims (Veterans Court) determined that VA was required to obtain SSA records in the context of an earlier effective date claim, where those records potentially could provide medical evidence establishing the presence of the disorder at issue on a date earlier than that recognized by VA. 

In this case, there is no dispute regarding the date of onset of PTSD such as would permit the assignment of an earlier effective date.  It is agreed that the Veteran's PTSD began prior to current effective date.  It is also agreed that a claim was not received prior to September 14, 2011, and it is on that basis that the claim has been denied.  As SSA records could not establish an earlier date of claim, they are not relevant to the matters before the Board and obtaining them is not necessary.  


ORDER

An effective date earlier than September 14, 2011 for the grant of service connection for PTSD is denied. 

An effective date earlier than September 14, 2011 for the assignment of TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


